       3:21-cv-01495-JFA         Date Filed 07/30/21      Entry Number 29         Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA

 Alexander Bernard Wilson, Jr.,                            C/A No. 3:21-cv-1495-JFA-KDW

                                    Plaintiff,

 vs.
                                                                         ORDER
 State of South Carolina,

                                    Defendant.


       The pro se plaintiff, Alexander Bernard Wilson, Jr., originally asserted this civil rights

action pursuant to 42 U.S.C. § 1983. Upon recommendation from the Magistrate Judge, this Court

ultimately dismissed Plaintiff’s claims without prejudice and without issuance and service of

process. (ECF No. 25).

       Plaintiff now moves to alter or amend that judgment pursuant to Federal Rule of Civil

Procedure 59(e). (ECF No. 28). Prior to moving into the substance of this motion, the Court would

note that Plaintiff’s motion states this case originally had the civil action number 5:21-cv-1000-

JFA-KDW. As stated in this Court’s prior order, Plaintiff’s initial filing in this action also appeared

to include a petition under 28 U.S.C. § 2254 for writ of habeas corpus. (ECF No. 1, p. 1). However,

this petition appears to be duplicative of a separate petition currently pending in this Court at civil

action number 5:21-cv-1000. Accordingly, the Magistrate Judge construed Plaintiff’s filing in this

action solely as a civil claim brought pursuant to § 1983. Thus, Plaintiff’s separate action for writ

of habeas corpus remains pending separate and apart from this action and will not be considered

for purposes of this motion.

       Motions under Rule 59 are not to be made lightly: “[R]econsideration of a previous order

is an extraordinary remedy, to be used sparingly in the interests of finality and conservation of

judicial resources.” 12 James Wm. Moore et al., Moore’s Federal Practice ¶ 59.30[4] (3d ed.); Doe
                                                  1
      3:21-cv-01495-JFA         Date Filed 07/30/21      Entry Number 29        Page 2 of 2




v. Spartanburg Cty. Sch. Dist. Three, 314 F.R.D. 174, 176 (D.S.C. 2016) (quoting Pac. Ins. Co. v.

Am. Nat. Fire Ins. Co., 148 F.3d 396, 403 (4th Cir. 1998)). The Fourth Circuit has held such a

motion should be granted for only three reasons: (1) to follow an intervening change in controlling

law; (2) on account of new evidence; or (3) “to correct a clear error of law or prevent manifest

injustice.” Hutchinson v. Staton, 994 F.2d 1076, 1081 (4th Cir. 1993) (emphasis added). Rule 59

motions “may not be used to make arguments that could have been made before the judgment was

entered.” Hill v. Braxton, 277 F.3d 701, 708 (4th Cir. 2002). Nor are they opportunities to rehash

issues already ruled upon because a litigant is displeased with the result. See Tran v. Tran, 166 F.

Supp. 2d 793, 798 (S.D.N.Y. 2001).

       Having reviewed the pleadings related to this motion, the Court finds oral argument would

not aid in its decision-making process. In the view of this Court, the motion presents neither new

controlling law, nor new evidence, nor points out a clear legal error of this Court — the motion is

basically a disagreement with those issues already decided by this Court. The Court understands

that Plaintiff may disagree with this Court’s ruling. Nevertheless, an appeal to the Fourth Circuit

after entry of judgment is the proper method for seeking review of the aggrieving ruling.

       For the above reasons, the motion to alter or amend the judgment is denied.

IT IS SO ORDERED.


July 30, 2021                                        Joseph F. Anderson, Jr.
Columbia, South Carolina                             United States District Judge




                                                 2
